Title: To Benjamin Franklin from John MacMahon, 4 January 1778
From: MacMahon, John
To: Franklin, Benjamin


Sir
At the Military School Jany. the 4th. 1778
Chevalier De Keralio who had the pleasure of dining with you yesterday, sent me the inclosed news this morning. Though I believe you may be already informed of the contents, I thought it proper to transmit them to you. I see, notwithstanding all the boastings of Lord Sandwich, that he has not chased the American Privateers from the coasts of Europe and that they’ll give him still work enough. I lay hold with great pleasure of this and every other opportunity of asuring you of the respect, admiration and unparalleled esteem with which I have the honour to be Sir your most humble and obedient Servant
J. MacMahon
To Doctor Franklin
 
Notation: M. McMahon
